DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/22/2020 for application number 16/694,936. 
Claims 1-3, 6-10, 14-18, 20-26 are pending.	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "method of claim 13.”  There is insufficient antecedent basis for this limitation in the claim – claim 13 has been cancelled. The Examiner assumes “claim 1” was intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 10, 14-18, 20-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vranjes et al. (Pub. No. 2016/0034156) in view of Park et al. (Pub. No. 2016/0202852) and Rigolet (Pub. No. 2007/0250788).

In reference to claim 1, Vranjes discloses a method (para. 0048), comprising: concurrently displaying linked arrangement including a first window, generated by a first application, at a first size size (first window 414 is displayed at first size, fig. 4, para. 0058) and a second window, generated by a second application, at a second size (second window 416, fig. 4, para. 0058), wherein the linked arrangement of the first window and the second window occupies a region of a display (first window 414 and second window 416 displayed in snapped arrangement, para. 0058); while displaying the linked arrangement of the first window and the second window, displaying a third window, generated by a third application at a third size, wherein the third window is separate from the linked arrangement of the first window and the second window (a third application window 440, separate from the linked arrangement, is displayed, fig. 4); and receiving a window-movement request associated with the third window (user can move window 440, para. 0061-62, fig. 4); and responsive to receiving the window-movement request, in accordance with a determination that the window-movement request meets a window-resizing criterion (movement must meet criteria, para. 0056, 0081).
However, Vranjes does not explicitly teach responsive to receiving the window-movement request: … resizing reducing at least one of the first size of the first window or the second size of the second window; and displaying the second window in the region of the display modifying the linked arrangement to include the first, second, and third windows, wherein the linked arrangement of the first, second, and third windows occupies the region of the display.
responsive to receiving the window-movement request: … reducing at least one of the first size of the first window or the second size of the second window (dragging window C into arrangement cases B to be reduced in size, figs. 6F-6H); and displaying the second window in the region of the display modifying the linked arrangement to include the first, second, and third windows, wherein the linked arrangement of the first, second, and third windows occupies the region of the display (application windows A, B, and C are in a linked arrangement, fig. 6H to 6I).
It would have been obvious to one of ordinary skill in art, having the teachings of Vranjes and Park before the earliest effective filing date, to modify the linking as disclosed by Vranjes to include the three window arrangement as taught by Park.
One of ordinary skill in the art would have been motivated to modify the linking of Vranjes to include the three window arrangement of Park because it would allow a user to display applications in thirds (for example, in fig. 8 of Vranjes, the empty space on the right could be used for an application).
However, Vranjes and Park do not explicitly teach increasing the third size of the third window.
Rigolet teaches increasing the third size of the third window (windows expand to fit into a linked arrangement, fig. 8, para. 0098-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Vranjes, Park, and Rigolet before the earliest effective filing date, to modify the third window as disclosed by Vranjes to include a size increase as taught by Rigolet.
One of ordinary skill in the art would have been motivated to modify the third window of Vranjes to include the size increase of Rigolet because it helps maximize use of display space (Rigolet, para. 0017).
In reference to claim 2, Vranjes teaches the method of claim 1, further comprising in accordance with a determination that the window-movement request does not meet the window-resizing criterion: maintaining the first window at the first size and the second window at the second size; and moving the third window according to the window-movement request (moving window 438, for example, does not cause second application window 408 to be resized, para. 0061, fig. 4, workspace 400).
In reference to claim 3, Vranjes discloses the method of claim 1, wherein the region of the display is an entirety of the display, such that the linked arrangement of the first window and the second window corresponds to a full-screen arrangement (windows 806 and 804 are displayed full-screen: see fig. 8, para. 0082).
In reference to claim 6, Vranjes teaches the method of claim 1, further comprising responsive to receiving the second window- movement request, in accordance with a determination that the second window-movement request meets a second window-resizing criterion, determining, based on a location to which the third window was moved, whether to resize the first window and whether to resize the second window (if, for example, in 802, 810 was the third window, 812 was the first window, and the window to the right was a second window, which is illustrated in workspace 712 in fig. 7, moving the third window to the bottom left would cause only the first window 810 to resize based on the location the window was moved to, and third window 812 to occupy the region. It would be obvious to combine these embodiments because Vranjes explicitly suggests doing so at para. 0081).
In reference to claim 7, Vranjes teaches the method of claim 1, further comprising determining, based on the window-movement request, whether to divide the region of the display in thirds or in two quarters and one half
In reference to claim 8, Vranjes teaches the method of claim 7, wherein the determination whether to divide the region of the display in thirds or in two quarters and one half is performed based on a dimension of the region of the display (dimensions of display affect snapping, para. 0057).
In reference to claim 10, Vranjes discloses the method of claim 1, wherein the window-movement request meets the window- resizing criterion when the third window is dragged to an edge of the region of the display and dropped (window 804 is dragged to edge, para. 0081).
In reference to claim 14, Vranjes discloses the method of claim 13, further comprising displaying an option to resize the first window and display the second window in the region of the display (joint divider is the option, para. 0113-19).
In reference to claim 15, Vranjes discloses the method of claim 1, further comprising: receiving a boundary-movement request associated with a boundary between the first window and the second window; and responsive to receiving the boundary-movement request, moving the boundary such that the first window and the second window are resized (joint divider is moved to resize both first and second window, para. 0106-09).
In reference to claim 16, Vranjes teaches the method of claim 1, wherein reducing at least one of the first size of the first window or the second size of the second window comprises determining, depending on to which edge of the region of the display the third window is dragged, whether to divide the region of the display vertically or horizontally (in Vranjes see fig. 10 – depending on whether window is dragged to top and bottom edges, or side edges, affects division, para. 0086-87).

In reference to claim 17, Vranjes discloses a non-transitory computer readable storage medium storing executable code, the code when executed causing a processor to perform steps (para. 0036), comprising: concurrently displaying linked arrangement including a first window, generated by a first application, at a first size size (first window 414 is displayed at first size, fig. 4, para. 0058) and a second window, generated by a second application, at a second size (second window 416, fig. 4, para. 0058), wherein the linked arrangement of the first window and the second window occupies a region of a display (first window 414 and second window 416 displayed in snapped arrangement, para. 0058); while displaying the linked arrangement of the first window and the second window, displaying a third window, generated by a third application at a third size, wherein the third window is separate from the linked arrangement of the first window and the second window (a third application window 440, separate from the linked arrangement, is displayed, fig. 4); and receiving a window-movement request associated with the third window (user can move window 440, para. 0061-62, fig. 4); and responsive to receiving the window-movement request, in accordance with a determination that the window-movement request meets a window-resizing criterion (movement must meet criteria, para. 0056, 0081).
However, Vranjes does not explicitly teach responsive to receiving the window-movement request: … resizing reducing at least one of the first size of the first window or the second size of the second window; and displaying the second window in the region of the display modifying the linked arrangement to include the first, second, and third windows, wherein the linked arrangement of the first, second, and third windows occupies the region of the display.
Park teaches responsive to receiving the window-movement request: … reducing at least one of the first size of the first window or the second size of the second window (dragging window C into arrangement cases B to be reduced in size, figs. 6F-6H); and displaying the second window in the region of the display modifying the linked arrangement to include the first, second, and third windows, wherein the linked arrangement of the first, second, and third windows occupies the region of the display (application windows A, B, and C are in a linked arrangement, fig. 6H to 6I).

One of ordinary skill in the art would have been motivated to modify the linking of Vranjes to include the three window arrangement of Park because it would allow a user to display applications in thirds (for example, in fig. 8 of Vranjes, the empty space on the right could be used for an application).
However, Vranjes and Park do not explicitly teach increasing the third size of the third window.
Rigolet teaches increasing the third size of the third window (windows expand to fit into a linked arrangement, fig. 8, para. 0098-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Vranjes, Park, and Rigolet before the earliest effective filing date, to modify the third window as disclosed by Vranjes to include a size increase as taught by Rigolet.
One of ordinary skill in the art would have been motivated to modify the third window of Vranjes to include the size increase of Rigolet because it helps maximize use of display space (Rigolet, para. 0017).
In reference to claim 18, Vranjes discloses the non-transitory computer readable storage medium of claim 17, further comprising in accordance with a determination that the window-movement request does not meet the window-resizing criterion: maintaining the first window at the first size and the second window at the second size; and moving the third window according to the window-movement request (moving window 438, for example, does not cause second application window 408 to be resized, para. 0061, fig. 4, workspace 400).

In reference to claim 20, Vranjes discloses a system comprising an input device; a display; one or more processors; and: a non-transitory computer readable storage medium including instructions to: concurrently display a linked arrangement including a first window, generated by a first application, at a first size size (first window 414 is displayed at first size, fig. 4, para. 0058) and a second window, generated by a second application, at a second size (second window 416, fig. 4, para. 0058), wherein the linked arrangement of the first window and the second window occupies a region of a display (first window 414 and second window 416 displayed in snapped arrangement, para. 0058); while displaying the linked arrangement of the first window and the second window, display, on the display, a third window, generated by a third application at a third size, wherein the third window is separate from the linked arrangement of the first window and the second window (a third application window 440, separate from the linked arrangement, is displayed, fig. 4); and receive, with the input device, a window-movement request associated with the third window (user can move window 440, para. 0061-62, fig. 4); and responsive to receiving the window-movement request, in accordance with a determination that the window-movement request meets a window-resizing criterion (movement must meet criteria, para. 0056, 0081).
However, Vranjes does not explicitly teach responsive to receiving the window-movement request: … resizing reducing at least one of the first size of the first window or the second size of the second window; and displaying the second window in the region of the display modifying the linked arrangement to include the first, second, and third windows, wherein the linked arrangement of the first, second, and third windows occupies the region of the display.
Park teaches responsive to receiving the window-movement request: … reduce at least one of the first size of the first window or the second size of the second window (dragging window C into arrangement cases B to be reduced in size, figs. 6F-6H); and modify the linked arrangement to include the first, second, and third windows, wherein the linked arrangement of the first, second, and third windows occupies the region of the display (application windows A, B, and C are in a linked arrangement, fig. 6H to 6I).

One of ordinary skill in the art would have been motivated to modify the linking of Vranjes to include the three window arrangement of Park because it would allow a user to display applications in thirds (for example, in fig. 8 of Vranjes, the empty space on the right could be used for an application).
However, Vranjes and Park do not explicitly teach increasing the third size of the third window.
Rigolet teaches increase the third size of the third window (windows expand to fit into a linked arrangement, fig. 8, para. 0098-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Vranjes, Park, and Rigolet before the earliest effective filing date, to modify the third window as disclosed by Vranjes to include a size increase as taught by Rigolet.
One of ordinary skill in the art would have been motivated to modify the third window of Vranjes to include the size increase of Rigolet because it helps maximize use of display space (Rigolet, para. 0017).
In reference to claim 21, Vranjes teaches the system of claim 20, wherein the instructions further cause the system to: in accordance with a determination that the window-movement request does not meet the window-resizing criterion: maintain the first window at the first size and the second window at the second size; and move the third window according to the window-movement request (moving window 438, for example, does not cause second application window 408 to be resized, para. 0061, fig. 4, workspace 400).
In reference to claim 22, Vranjes teaches the system of claim 20, wherein the instructions further cause the system to: determine, based on the window-movement request, whether to divide the region of the display in thirds or in two quarters and one half (if, for example, in 802, 810 was the 
In reference to claim 23, Vranjes teaches the system of claim 22, wherein the determination whether to divide the region of the display in thirds or in two quarters and one half is performed based on a dimension of the region of the display (dimensions of display affect snapping, para. 0057).
In reference to claim 25, Vranjes discloses the system of claim 20, wherein the window-movement request meets the window- resizing criterion when the third window is dragged to an edge of the region of the display and dropped (window 804 is dragged to edge, para. 0081).

In reference to claim 26, Vranjes discloses the non-transitory computer readable storage medium of claim 17, wherein the window-movement request meets the window-resizing criterion when the third window is dragged to an edge of the region of the display and dropped (window 804 is dragged to edge, para. 0081).


Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vranjes et al. (Pub. No. 2016/0034156) in view of Park et al. (Pub. No. 2016/0202852) and Rigolet (Pub. No. 2007/0250788) as applied to claims 7 and 22 above, and in further view of Vranjes et al. “Vranjes II” (Pub. No. 2014/0337794).

In reference to claim 9, Vranjes does not explicitly teach the method of claim 7, wherein the determination whether to divide the region of the display in thirds or in two quarters and one half is performed based on how many windows are being displayed.
Vranjes II teaches the method of claim 7, wherein the determination whether to divide the region of the display in thirds or in two quarters and one half is performed based on how many windows are being displayed (number of application windows affects layout chosen, para. 0021, including thirds and two quarters and one half, see fig. 2).
It would have been obvious to one of ordinary skill in art, having the teachings of Vranjes, Park, Rigolet, and Vranjes II before the earliest effective filing date, to modify the layout determination as disclosed by Vranjes to include a number of windows as taught by Vranjes II.
One of ordinary skill in the art would have been motivated to modify the layout determination of Vranjes to include the number of windows of Vranjes II because it helps manage windows in a display region (Vranjes II, para. 0002-04).
In reference to claim 24, Vranjes does not explicitly teach the system of claim 22, wherein the determination whether to divide the region of the display in thirds or in two quarters and one half is performed based on how many windows are being displayed.
Vranjes II teaches the system of claim 22, wherein the determination whether to divide the region of the display in thirds or in two quarters and one half is performed based on how many windows are being displayed (number of application windows affects layout chosen, para. 0021, including thirds and two quarters and one half, see fig. 2).
It would have been obvious to one of ordinary skill in art, having the teachings of Vranjes, Park, Rigolet, and Vranjes II before the earliest effective filing date, to modify the layout determination as disclosed by Vranjes to include a number of windows as taught by Vranjes II.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174